Title: From Thomas Jefferson to Henry Dearborn, 27 October 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Washington Oct. 27. 07.
                        
                        I have reflected on the case of the embodying of the militia in Ohio, and think the respect we owe to the
                            state may overweigh the disapprobation so justly due to the conduct of their Governor pro tem. they certainly had great
                            merit, and have acquired a very general favor thro’ the union, for the early & vigorous blows by which they crushed the
                            insurrection of Burr. we have now again to appeal to their patriotism & public spirit in the same case; and should there
                            be war, they are our bulwark in the most prominent point of assault from the Indians. their goodwill & affection
                            therefore should be conciliated by all justifiable means. if we suffer the question of paying the militia embodied to be
                            thrown on their legislature, it will excite acrimonious debate in that body, & they will spread the same dissatisfaction
                            among their constituents, & finally it will be forced back on us through Congress. would it not therefore be better for
                            us to say to mr Kirker, that the general government is fully aware that emergencies which appertain to them will
                            sometimes arise so suddenly as not to give time for consulting them before the state must get into action; that the
                            expences in such cases incurred on reasonable grounds will be met by the general government; and that in the present case
                            altho’ it appears there was no real ground for embodying the militia, and that more certain measures for ascertaining the
                            truth should have been taken before embodying them, yet an unwillingness to damp the public spirit of our countrymen, &
                            the justice due to the individuals who came forward in defence of their country & who could not know the grounds on
                            which they were called, have determined us to consider the call as justifiable & to defray the expences.   this is
                            submitted to you for consideration. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    